DETAILED ACTION

The Amendment filed May 9, 2022 and the Information Disclosure Statement filed May 12, 2022 have both been received and considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in lines 3-4 of Claim 1, lines 4-5 of Claim 18, and in lines 2-3 of Claim 22, the claimed plurality of traces progressively distanced from the wear surface of the graphite material device is not described in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 4 of Claim 18, the term “a plurality of traces” should read –the plurality of traces--, as these traces were previously recited in Claim 1, from which this claim depends therefrom, and in lines 8-10 and in the second to last line of Claim 18, the term “signals” should read –the signals—since these signals were all previously recited in Claim 1, from which this claim depends therefrom.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In lines 3-4 of Claim 1, lines 4-5 of Claim 18, and in lines 2-3 of Claim 22, the claimed plurality of traces progressively distanced from the wear surface of the graphite material device is not described in the specification.
Claims 2-14 and 16, 17, and 19-21 are rejected merely due to their dependency from Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 99/04460 to Challenger in view of U.S. Patent No. 9,353,815 to Eden.
Regarding Claim 1, Challenger discloses a graphite material device B comprising a wear surface (see Figures 1 and 2), wherein the graphite material device B is provided with at least one conductive pattern 26.
However, Challenger does not disclose that that the at least one conductive pattern comprises a plurality of traces progressively distanced from the wear surface of the graphite material device nor that the wear of the graphite material device can be measured by signals provided by the conductive pattern as the graphite material device wears from the wear surface.
Eden is relied upon merely for his teachings of a device 12 (see Figure 3b) having a wear surface 19 comprising a conductive pattern 18a-18c with a plurality of traces 18a-18c progressively distanced from the wear surface of the device (see Figure 3b) and wherein the wear of the device can be measured by signals provided by the conductive pattern as the device 12 wears from the wear surface 19 (see column 7 lines 40-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the conductive pattern of Eden including the plurality of traces for the conductive rod of Challenger as another means of measuring wear in the device.  Utilizing the plurality of traces to measure wear allows for a more progressive measurement of the wear in the device at various stages of wear.
Regarding Claim 20, see sensor 22 of Challenger. 
Regarding Claim 2, Challenger further discloses that the sensor 22 is provided onto or integrated into at least a portion of a surface of the device B (see Figures 1 and 2).
Regarding Claim 4, note that sensor 22 of Challenger is attached to at least a portion of the surface the device (see Figure 1 of Challenger).
Regarding Claim 5, Challenger further discloses that the sensor 22 is provided on the inside of the device (see Figure 1 of Challenger).
Regarding Claim 8, see signal receiving and/or signal processing unit 18 as described in Claim 10 and Figure 1 of Challenger.
Regarding Claim 9, see Figure 1 of Challenger.
Regarding Claim 10, see wires 26 as shown in Figure 1 of Challenger.
Regarding Claim 11, Challenger, as modified, does not disclose a wireless transmission being through short range wireless transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the signals of the conductive pattern of Challenger, as modified, wirelessly through short range wireless transmission as an alternate means of providing the signals to the processing unit remotely.
Regarding Claim 12, see page 3 line 29 – page 4 line 6 of Challenger.
Regarding Claim 13, Challenger, as modified, does not disclose that the graphite material is a sintered metal graphite.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger, as modified, to be made of sintered metal graphite as a matter of design preference dependent upon the desired design of the device, strength and durability of the device, etc.
Regarding Claim 14, note that the graphite device B is a carbon brush (see page 3 lines 8-15 of Challenger).
Regarding Claim 16, see signal receiving and/or processing unit 18 as shown in Figure 1 and Claim 10 of Challenger.
Regarding Claim 17, note that the signal receiving and/or processing unit 18 is a computer box/application interface as shown in Figures 1 and 2 of Challenger.
Regarding Claim 18, Challenger, as modified, further discloses a method for monitoring the graphite material device B comprising the following steps:  providing the graphite material with the conductive pattern, placing the graphite material device in an application (i.e., system 10 of Challenger) where it is used, using the graphite material device in the application 10, and receiving signals from the conductive pattern by a signal receiving and/or processing unit 18, whereby the signals indicate wear of the graphite material device (see the rejection of Claim 1 above).
Regarding Claim 19, note that the graphite material device B is a carbon brush (see page 3 lines 8-15 of Challenger).
Regarding Claim 21, note that Eden discloses a device which is used in a brake disk assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the graphite device of Challenger, as modified, to be usable as a brake disk as suggested by Eden as an alternate application in which the conductive pattern and/or sensor wear system could be utilized thereon.
Claim(s) 3, 6, 7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 99/04460 to Challenger in view of U.S. Patent No. 9,353,815 to Eden as applied to claims 1, 2, 4, 5, 8-14 and 16-21 above, and further in view of WO document no. 2016/189134 to Donzelli et al.
Regarding Claim 3, Challenger, as modified, discloses most all the features of the instant invention as applied above, except for the conductive pattern and/or at least one sensor being integrated into the graphite material device by etching into or printing onto at least a portion of the surface of the graphite material device.
Donzelli et al are relied upon merely for their teachings of a graphite material device (see Figures 1-3) having at least one conductive pattern 9 and/or sensor 4 integrated into the device by printing onto at least a portion of the surface of the device (see Figures 1-3 and page 7 lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger, as modified, so that the conductive pattern and/or sensor is integrated into the device by printing onto at least a portion of the surface of the device as taught by Donzelli et al as a matter of design preference dependent upon the desired type of attachment means for the conductive pattern and/or sensor.  As long as the conductive pattern or sensor is adequately secured to the surface of the device, the means used to do so is arbitrary.
Regarding Claim 6, Challenger, as modified, does not disclose that the conductive pattern is a circuit board.
Donzelli et al are again relied upon for their teachings of a graphite material device having a conductive pattern being a circuit board 9 (see Figure 2 and page 6 last paragraph – page 7 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger, as modified, so that the conductive pattern is a circuit board as taught by Donzelli et al as an alternate means of collecting the electrical signal of the conductive pattern so that the signal can be emitted to a measuring/monitoring device.
Regarding Claim 7, Challenger, as modified, does not disclose that the sensor is any one of a temperature sensor, a strain gauge and a high resistance cable, an accelerometer, or a combination thereof.
Donzelli et al are again relied upon for their teachings of a graphite material device having a sensor which is a temperature sensor (see page 7 lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the graphite material device of Challenger, as modified, so that the sensor is a temperature sensor as taught by Donzelli et al as an alternate means of sensing wear of the device.
Regarding Claim 22, see Claims 1, 6, and 14 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-22 have been considered but are moot because of the new grounds of rejection presented above using the Eden reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	07/21/22